Citation Nr: 0707910	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  03-35 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for muscle spasms of 
the neck and shoulders.

2.  Entitlement to service connection for migraine headaches.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a lump behind the 
neck.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1989 to 
September 1993.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina which denied service connection for 
muscle spasms of the neck and shoulders and for migraine 
headaches and declined to reopen the veteran's claim for 
service connection for a lump behind the neck.

In her substantive appeal (VA Form 9), the veteran requested 
a Board hearing at the RO.  She was scheduled to testify at 
such a hearing in April 2005, but she failed to appear for 
the scheduled hearing.
 
The Board's decision on the veteran's claims for service 
connection for muscle spasms of the neck and shoulders and 
for migraine headaches are set forth below. The veteran's 
petition to reopen her claim for service connection for a 
lump behind the neck is addressed in the remand following the 
decision; this matter is being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify the veteran when further action, on her part, is 
required.


FINDINGS OF FACT

1.  There is a lack of competent evidence of a current 
disability manifested by muscle spasms of the neck and 
shoulders.

2.  There is no competent evidence of record etiologically 
linking the veteran's migraine headaches to her service or 
any incident therein





CONCLUSIONS OF LAW

1.  The criteria for service connection for muscles spasms of 
the neck and shoulders are not met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2006).

2.  The criteria for service connection for migraine 
headaches are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (2006).

With respect to VA's duty to notify, the RO sent a letter to 
the veteran in August 2003 which asked her to submit certain 
information, and informed her of VA's responsibility 
concerning obtaining evidence to substantiate her claims.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information VA would 
be obtaining, and essentially asked the veteran to send to VA 
any information she had to process the claims.  The letter 
also explained that VA would make reasonable efforts to help 
her get evidence such as medical records, but that she was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  VA informed the 
veteran what she needed to substantiate her claims for 
service connection.  In view of this, the Board finds that 
the Department's duty to notify has been fully satisfied with 
respect to the claims.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
the statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA 
notice be sent to a claimant before the initial adjudication 
of her claim.  An initial April 2003 VCCA notice letter was 
mistakenly sent to the veteran's old address and she stated 
that she never received it.  A new VCAA notice letter was 
sent to the veteran in August 2003, after the initial rating 
decision for service connection.  

Although the August 2003 VA notification letter was not 
provided to the veteran until after the initial rating 
decision for the veteran's claims for service connection, the 
Board finds that, under the facts of this case, "the record 
has been fully developed," and "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate the claim." Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Further, the veteran has been provided 
with several opportunities to submit evidence and argument in 
support of her claims, which she and her representative have 
done.  Therefore, the Board finds that any defect with 
respect to the timing of the receipt of the VCAA notice 
requirements for her claims for service connection is 
harmless error in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which she 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard, the Board notes that the 
record contains the veteran's service medical records and VA 
treatment records.  Although the veteran has identified 
receiving private treatment for her disabilities, the veteran 
has not provided VA with copies of those treatment records or 
authorized VA to obtain copies of such treatment records.  
Moreover, in a November 2003 letter, the veteran stated that 
she would submit the private records.  However, the veteran 
has not provided copies of any private treatment records to 
date.  Accordingly, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  As previously stated, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate her claims for 
service connection, but she was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board concludes that since the 
preponderance of the evidence is against the claims for 
service connection, any question as to the appropriate 
disability rating or effective date to be assigned is moot.

As all notification has been given and all available evidence 
has been obtained, the Board concludes that any deficiency in 
compliance with the VCAA has not prejudiced the veteran and 
is, thus, harmless error.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Bernard v. Brown, 4 Vet. App. 
384 (1993).

II.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  
Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d) (2006).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in- service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999)

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Muscle Spasms of the Neck & Shoulders

Service medical records (SMRs) reveal no complaints, findings 
or diagnosis of any chronic disability manifested by muscle 
spasms of the neck and the shoulders.  

The SMRs reflect that on a few occasions the veteran 
complained of neck stiffness and in December 1992 objective 
findings showed tenderness to palpation of posterior muscles.  
On separation examination in August 1993, however, the 
veteran's neck, upper extremities, and spine were all found 
to be clinically normal and on contemporaneous self-report of 
medical history, the veteran did not indicate that she had 
any neck or shoulder spasms.

A November 1998 VA medical record notes that the veteran 
stated that she took Flexeril tablets as needed for muscle 
spasms in her neck. 

A March 2003 VA urgent care record reflects that the veteran 
presented with a history of neck spasms complaining of the 
same.  Objective findings noted tenderness to palpation over 
the cervical muscles which were tense.  However, no diagnosis 
was made. 

Considering the pertinent evidence of record in light of the 
above-cited criteria, the Board finds that the current record 
presents no basis for a grant of service connection for 
muscle spasms of the neck and shoulders.  

Aside from the fact that the veteran's service medical 
records reflect no complaints, findings, or diagnosis of 
muscle spasms of the neck and shoulders, the post-service 
evidence also does not establish, by competent evidence, that 
a medical professional has diagnosed the veteran with a 
specific disability manifested by muscle spasms of the neck 
and shoulders.  Moreover, neither the veteran nor her 
representative has alluded to the existence of any such 
evidence.

Congress specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110.  Hence, in the absence of proof of the currently 
claimed disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  See Gilpin v. West, 155 F. 3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).  In the instant case, the claim for service 
connection for muscle spasms of the neck and shoulders must 
be denied because the first essential criterion for the grant 
of service connection-competent evidence of the disability 
for which service connection is sought-is not met. 





B.  Migraine Headaches

The SMRs reflect that in January 1990, October 1990, and 
December 1990, the veteran was seen for complaints of 
headaches.  No diagnosis of a headache disorder was made in 
either of these three records.    

A December 1992 SMR reflects that the veteran complained of 
headaches and mild tightness in her throat.  She said she had 
a similar headache two years ago.  She was assessed with 
tension headache.  

In a February 1993 SMR for an OBGYN annual appointment, when 
asked if she had or had ever had migraines, the veteran 
responded in the negative.  

On separation examination in August 1993, the veteran's head 
and neurological systems were all evaluated as clinically 
normal.  On contemporaneous self report of medical history, 
the veteran indicated that she had frequent or severe 
headaches.  The examiner noted that the veteran had stress 
headaches and they were not considered disabling.  

A February 1997 Dorn VA Hospital outpatient record reflects 
that the veteran reported a history of migraine headaches.  
She stated that she was not on medication.  The assessment 
was migraine headaches and she was prescribed Midrin.  The 
examiner did not relate the veteran's currently diagnosed 
migraine headaches to tension headaches or any other incident 
of military service.

An April 1998 Dorn VA Hospital outpatient record reflects 
that veteran was seen because she needed a refill for her 
migraine medications.  The assessment was history of 
migraines.   The examiner did not opine as to the etiology of 
the veteran's history of migraines.

A March 2003 VA urgent care record reflects that the veteran 
presented with a history of migraine headaches with 
complaints of the same.  The physician noted that the 
veteran's headache symptoms were of typical presentation plus 
photophobia with no vision changes.  The assessment was 
headache.  

Considering the pertinent evidence of record in light of the 
above-cited criteria, the Board finds that the preponderance 
of the evidence is against the veteran's claim for service 
connection for migraine headaches. 

While the record shows that the veteran had experienced 
tension headaches in service, this evidence fails to show 
anything more than occasional tension headaches.  In this 
regard, the veteran's service medical records fail to 
indicate that the veteran was diagnosed with a chronic 
headache condition.  In addition, the veteran's separation 
examination failed to reveal the presence of chronic 
headaches.  Moreover, on the veteran's medical self report at 
separation, the examiner indicated that the veteran had 
stress headaches that were not considered disabling.  
Therefore, based on the fact that that the veteran's service 
medical records fail to indicate that she was diagnosed with 
a chronic migraine headache condition, and based on a the 
fact that pertinent findings on evaluation during her 
separation examination were normal, the Board concludes that 
the veteran's headaches that she experienced during service 
were acute and transitory, related to tension and stress, and 
not part of a chronic condition.

The Board notes that service connection may be granted when a 
chronic disease or disability is not present in service, but 
there is evidence of continuity of symptomatology after 
service.  See 38 C.F.R. §3.303(b) (2006).  However, for 
service connection to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495- 98 (1997).

In this case, the veteran's first documented complaint of 
migraine headaches was in 1997, fours years after discharge.  
In fact, the VA records reflect isolated incidents of 
treatment, rather than a continued problem with migraine 
headaches, comparable to the veteran's treatment for tension 
headaches during service.  More significantly, none of the VA 
treatment records even suggest a relationship between the 
veteran's current migraine headaches and the tension 
headaches she occasionally experienced during her military 
service.  Thus, absent medical evidence showing that the 
tension headaches assessed during service are related to her 
presently diagnosed migraine headaches, the claim for service 
connection for migraine headaches must fail.

C.  Conclusion

In addition to the medical evidence of record, the Board also 
has considered the veteran's assertions in connection with 
each claim on appeal.  However, as a layman without 
appropriate medical training and expertise, the veteran 
simply is not competent to render a probative opinion on a 
medical matter.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layman is generally not capable of opining 
on matters requiring medical knowledge).  

The Board also has considered the applicability of the 
benefit-of-the-doubt doctrine in adjudicating each claim on 
appeal.  However, as the preponderance of the evidence is 
against each claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2004); Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).


ORDER

Service connection for muscle spasms of the neck and 
shoulders is denied.

Service connection for migraine headaches is denied.


REMAND

As noted above the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted and is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits and applies to this remand.  In 
Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified 
the duty to notify in matters where the appellant is seeking 
to reopen a previously and finally denied claim by submitting 
new and material evidence.  The Court held that VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim, and of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought.  The Court found: 
"The VCAA requires the Secretary to look at the bases for 
the denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial."  Id.

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification action needed to fairly adjudicate the 
request to reopen has not been accomplished.

In the present appeal, while the appellant was provided an 
August 2003 letter that gave appropriate notice of the 
evidentiary elements of service connection (generally) and 
notice of the new and material evidence standard, that notice 
letter did not identify the bases for the prior denial or in 
any manner discuss which element of service connection was 
not established.  Additionally, it did not describe the type 
of evidence that would be necessary to substantiate the 
element or elements required to establish service connection 
that were found insufficient in the previous denial.  In 
Kent, the Court held that in a claim to reopen it is vital to 
explain with particularity what specific evidence would 
constitute new and material evidence in the context of the 
prior final decision.

Here, while the veteran was provided notice of the need to 
submit new and material evidence, and while she was provided 
notice of the appropriate legal definition of new and 
material evidence in an August 2003 letter, a generic notice 
of this type is not sufficient under Kent.  Rather, the 
record must show that the appellant was provided pertinent 
notice under 38 U.S.C.A. § 5103 which describes, "what 
evidence is necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial."  Kent (emphasis 
added).

Hence, due process of law requires a remand of the petition 
to reopen for full compliance with the VCAA's notice 
requirements.  The Board emphasizes that action by the RO is 
required to satisfy the notification provisions of the VCAA.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  Further, to ensure 
that all due process requirements are met, the RO should also 
issue notice compliant with other recent Court decisions, to 
include Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) 
(as regards the five element of a claim for service 
connection), as appropriate.

The RO's notice letter should invite the veteran to submit 
all pertinent evidence in her possession, and explain that 
she has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103 (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2005)) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period).

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1. The RO should furnish to the veteran 
and her representative VCAA-compliant 
corrective notice specific to the 
petition to reopen the claim for service 
connection for a lump behind the neck.
 
The RO's letter(s) should explain what is 
needed to reopen the claim (in terms that 
specify the basis(es) for the prior 
denial), as well as what is needed to 
substantiate the underlying claim for 
service connection on the merits, 
pursuant to the Kent decision (cited to 
above).

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter(s) should 
include a request that the veteran 
provide sufficient information and, if 
necessary, authorization to enable VA to 
obtain any medical records pertaining to 
the matter on appeal that are not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in her possession, 
explain the type of evidence that is her 
ultimate responsibility to submit, and 
include a summary of the evidence 
currently of record that is pertinent to 
her claim to reopen. 

The RO should also ensure that its 
letter(s) meet(s) the requirements of the 
decision in Dingess/Hartman, cited to 
above, as appropriate.  The RO must 
clearly explain to the veteran that she 
has a full one-year period for response 
(although VA may adjudicate the claim 
within the one-year period).

2.  The RO should then re-adjudicate the 
claim on appeal, with consideration of 
all additional evidence received since 
the December 2003 supplemental statement 
of the case.  If the claim is denied, the 
veteran and her representative should be 
issued a supplemental statement of the 
case (which both cites and applies the 
revised version of 38 C.F.R. § 3.156), 
and given an opportunity to respond 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


